CUSIP No. 69888T108 13D EXHIBIT A JOINT FILING AGREEMENT The undersigned agree that the statement on Schedule 13D with respect to the Common Stock, par value $0.01 per share, of Par Petroleum, Inc., dated as of September 10, 2012, and any amendments thereto (including amendments on Schedule 13G) signed by each of the undersigned shall be, filed on behalf of each of them pursuant to and in accordance with the provisions of Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended. DATED:September 10, 2012 ZELL CREDIT OPPORTUNITIES MASTER FUND, L.P. By: Chai Trust Company, LLC, its general partner CHAI TRUST COMPANY, LLC Each by: /s/ PHILIP G. TINKLER Name: Philip G. Tinkler Title: Chief Financial Officer ZCOF PAR PETROLEUM HOLDINGS, L.L.C. By: /s/ PHILIP G. TINKLER Name: Philip G. Tinkler Title: Vice President
